Exhibit 10.2

DITECH NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Notice of Grant of Award (“Grant Notice”) and this Restricted
Stock Unit Award Agreement (“Agreement”), Ditech Networks, Inc. (the “Company”)
has awarded you a Restricted Stock Unit Award pursuant to Section 7(c) of the
Company’s 2006 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units as indicated in the Grant Notice (collectively, the “Award”). 
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.  Subject to adjustment and the
terms and conditions as provided herein and in the Plan, each Restricted Stock
Unit shall represent the right to receive one (1) share of Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1.             NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.  The
number of Restricted Stock Units in your Award is set forth in the Grant Notice.

(a)           The number of Restricted Stock Units subject to your Award and the
number of shares of Common Stock deliverable with respect to such Restricted
Stock Units may be adjusted from time to time for capitalization adjustments as
described in Section 11(a) of the Plan.  You shall receive no benefit or
adjustment to your Award with respect to any cash dividend or other distribution
that does not result in a capitalization adjustment pursuant to Section 11(a) of
the Plan; provided, however, that this sentence shall not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.

(b)           Any additional Restricted Stock Units, shares of Common Stock,
cash or other property that becomes subject to the Award pursuant to this
Section 1 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and Common Stock
covered by your Award.

(c)           Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Common Stock shall be
created pursuant to this Section 1.  The Board shall, in its discretion,
determine an equivalent benefit for any fractional Restricted Stock Units or
fractional shares that might be created by the adjustments referred to in this
Section 1.

2.             VESTING.

(a)           The Restricted Stock Units shall vest, if at all, as provided in
the Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your Continuous Service.  Note that
if a vesting date falls on a day that is not a business day, such day shall
instead fall on the last preceding business day.  Notwithstanding the


--------------------------------------------------------------------------------


foregoing, in the event that you are subject to the Company’s Stock Trading By
Officers and Directors policy (or any successor policy) and any shares covered
by your Award vest on a day (the “Original Vest Date”) that does not occur
during a “window period” applicable to you as determined by the Company in
accordance with such policy, then such shares shall not vest on such Original
Vest Date and shall instead vest on the earliest to occur of the following: (i)
the first day of the next “window period” applicable to you pursuant to such
policy; (ii) your Involuntary Termination Without Cause (as defined in Section
2(b) below) after the Original Vest Date; or (iii) the day that is sixty (60)
days after the Original Vest Date.  Shares acquired by you that have vested in
accordance with the Vesting Schedule set forth in the Grant Notice and this
Section 2(a) or any other provision of the Plan are “Vested Shares.”  Shares
acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

(b)           For purposes of this Agreement, “Involuntary Termination Without
Cause” shall mean the Company’s termination of your Continuous Service unless
such termination was on account of the occurrence of any of the following: (i)
your commission of any felony or any crime involving fraud, dishonesty or moral
turpitude; (ii) your attempted commission of, or participation in, a fraud or
act of dishonesty against the Company or an Affiliate; (iii) your intentional,
material violation of any material contract or agreement between you and the
Company or an Affiliate or any statutory duty owed to the Company or an
Affiliate; (iv) your unauthorized use or disclosure of confidential information
or trade secrets of the Company or an Affiliate; or (v) your gross misconduct. 
The determination that your Continuous Service was terminated due to an
Involuntary Termination Without Cause shall be made by the Company in its sole
discretion.  Any such determination by the Company for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company for any other purpose.

3.             DISTRIBUTION OF SHARES OF COMMON STOCK.  Subject to the
provisions of this Agreement and the Plan, in the event one or more Restricted
Stock Units vests, the Company shall deliver to you one (1) share of Common
Stock for each Restricted Stock Unit that vests.  The delivery to you of the
appropriate number of shares of Common Stock shall be made on the applicable
vesting date. The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

4.             PAYMENT BY YOU.  This Award was granted in consideration of your
services to the Company.  Subject to Section 10 below, except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company (other than your past and future services with the Company) with
respect to your receipt of the Award, vesting of the Restricted Stock Units, or
the delivery of the shares of Common Stock underlying the Restricted Stock
Units.

5.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Stock under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

2


--------------------------------------------------------------------------------


6.             RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

7.             TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of the shares in respect of your Award.  For example, you may
not use shares that may be issued in respect of your Restricted Stock Units as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares.  This restriction on transfer will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.  Your Award is not
transferable, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.

8.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

9.             UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement.  You shall not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 3 of this Agreement.   Upon such issuance, you will obtain full voting
and other rights as a stockholder of the Company with respect to the Common
Stock so issued.  Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

10.          WITHHOLDING OBLIGATIONS.

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award.

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

3


--------------------------------------------------------------------------------


(c)           In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

11.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

12.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

13.          AMENDMENT.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Company by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

14.          MISCELLANEOUS.

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the

4


--------------------------------------------------------------------------------


result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

15.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award.  The Company shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

16.          COMPLETE AGREEMENT.  You hereby acknowledge that as of the date of
grant of your Award, the Grant Notice, this Agreement, and the Plan set forth
the entire understanding between you and the Company regarding the acquisition
of Common Stock pursuant to this Award, and supersede all prior oral and written
agreements on this subject with the exception of stock awards previously granted
and delivered to you under the Plan.

17.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

18.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

19.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20.          OTHER DOCUMENTS.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act.  In addition, you acknowledge receipt of
the Company’s Insider Trading Policy.

* * * * *

5


--------------------------------------------------------------------------------


This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

6


--------------------------------------------------------------------------------


DITECH NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------